DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular a retaining mechanism including a portion movable between a gear train coupling position and a gear train release position, wherein, in the gear train coupling position, the portion is positioned to hold the drive gear and the driven gear in driving contact with each other, wherein, in the gear train release position, the portion is positioned to allow movement of at least one of: (i) the axis of the drive gear relative to the main housing; or (ii) the axis of the driven gear relative to the cassette, wherein the portion comprises a locking arm that is located externally of the main housing.

With respect to claim 13, the prior art does not teach or render obvious the claimed combination, in particular while a locking arm is in a gear train release position, moving the printer cassette into the cassette slot such that a driven gear of the printer cassette is moved into engagement with a drive gear of the main housing, with at least one of (i) a position of an axis of the drive gear moving relative to the main housing during the engagement or (ii) a position of an axis of the driven gear moving relative to the printer cassette during the engagement; (b) moving the locking arm into a gear train coupling position in which the locking arm causes the drive gear and the driven gear to remain engaged by limiting movement of at least one of (i) the position of the axis of the drive gear relative to the main housing or (ii) the position of the axis of the drive gear relative to the printer cassette, wherein, in both the gear train release position and the gear train coupling position, the locking arm is positioned externally of the main housing.

With respect to claim 16, the prior art does not teach or render obvious the claimed combination, in particular a retaining mechanism including a portion movable between a gear train coupling position and a gear train release position, wherein, in the gear train coupling position, the portion is positioned to hold the drive gear and the driven gear in driving contact with each other by inhibiting movement of the location of the rotation axis of the drive gear, wherein, in the gear train release position, the portion is positioned to allow disengagement of the drive gear and the driven gear; wherein the portion includes a locking arm that is moveable between the gear train coupling position and the gear train release position, wherein the locking arm is located externally of the main housing to enable manual movement of the locking arm between the gear train coupling position and the gear train release position while the print media cassette is inserted in the print media cassette receiving slot.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beck et al. (WO 2014098920A1) which teaches a lever for moving gearing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853